Citation Nr: 0639533	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 15, 1998, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) and the award of a 100 percent disability 
evaluation to include whether there was clear and 
unmistakable error in the May 1990 rating decision that 
denied service connection for PTSD and the May 1993 rating 
decision that declined to find that new and material evidence 
was received to reopen that claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1968 and from January 1970 to November 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In October 2003, the Board remanded the 
veteran's claim to the RO for further procedural development.


FINDINGS OF FACT

1.  In an unappealed May 1990 decision, the RO denied the 
veteran's claim for service connection for PTSD on the basis 
that a January 1990 VA examination did not diagnose PTSD.  
The veteran was notified of the RO's determination but did 
not appeal.

2.  In an unappealed May 1993 rating decision, the RO 
declined to find that new and material evidence was received 
to reopen the veteran's claim for service connection for PTSD 
on the basis that the medical evidence added to the record 
did not show PTSD symptomatology  The veteran was notified of 
the RO's determination but did not appeal

3.  The RO's May 1990 and May 1993 decisions were reasonably 
supported by the evidence of record at that time and were 
consistent with the laws and regulations then in effect.

4.  An application to reopen his claim for service connection 
for PTSD was received by the RO on August 25, 1998 and, based 
on the review of the entire record including new medical 
evidence, the RO awarded service connection and a 100 percent 
disability rating for the service-connected PTSD, effective 
August 25, 1998; that was subsequently amended to July 15, 
1998.


CONCLUSIONS OF LAW

1.  The May 1990 RO decision that denied service connection 
for PTSD, and the May 1993 RO decision that declined to find 
that new and material evidence was submitted to reopen that 
claim, were not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105 (2006).

2.  The criteria for an effective date earlier than July 15, 
1998, for a grant of service connection for PTSD, and an 
award of a 100 disability rating for PTSD have not been met.  
38 U.S.C.A. §§ 5103-5103A, 5107, 5110, 7104, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the veteran's 
claim for an effective date earlier than July 15, 1998 for 
the award of service connection and 100 percent disability 
compensation for PTSD is being denied, no disability rating 
or effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a February 2004 letter, the RO informed the appellant of 
its duty to assist him in substantiating him claim under the 
VCAA and the effect of this duty upon him claim.  In 
addition, the appellant was advised, by virtue of a detailed 
May 2002 statement of the case (SOC) of the pertinent law, 
and what the evidence must show in order to substantiate his 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
the SOC issued by the RO clarified what evidence would be 
required to establish an effective date earlier than July 15, 
1998 for the award of service connection for PTSD and 100 
percent disability compensation.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the December 2000 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the May 2002 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant

With regard to the veteran's assertions of clear and 
unmistakable error (CUE) in the RO's May 1990 and May 1993 
determinations, the Court has held that, insofar as CUE 
claims are not conventional appeals and are fundamentally 
different from any other kind of action in the VA 
adjudicative process, the duty to notify and assist contained 
in the VCAA are not applicable to CUE claims.  Specifically, 
determinations as to the existence of CUE are based on the 
facts of record at the time of the decision challenged, such 
that no further factual development would be appropriate.  
See Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 
(Fed. Cir. 2001).  The Board nonetheless notes that the 
veteran has been afforded opportunity to respond, and 
testified during a personal hearing at the RO in October 
2002.  As well, the Board notes that the November 2004 
supplemental statement of the case further discussed the CUE 
issue in its analysis denying the early effective date issue, 
and thus, CUE was adjudicated by the RO.
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The veteran contends that VA made a clear and unmistakable 
error in failing to assign an effective date of 1989 for the 
award of service connection and a 100 percent disability 
evaluation for PTSD.  He maintains that he was diagnosed with 
PTSD in 1988 or 1989 and, thus, that is a more appropriate 
effective date.

The record reflects that in an unappealed April 1980 rating 
decision, the RO denied the veteran's claim for service 
connection for a nervous disorder.  The evidence of record at 
the time of the RO's decision included the veteran's service 
medical records that revealed when examined for separation 
from service in July 1968; a psychiatric abnormality was not 
noted.  When examined for separation in September 1971, a 
mild character and behavior disorder with a history of drug 
abuse was noted.  His service records indicate he was awarded 
an AM w/V Device (Air Medal with "V" Device).  The RO also 
considered private medical records indicating that in May 
1972 he was hospitalized for treatment of a self inflected 
abdominal stab wound.  No psychiatric examination findings 
were shown and there was no evidence of psychosis.  An August 
1978 VA medical record reflects anxiety problems, and an 
October 1978 private hospital report indicates that the 
veteran became depressed (due to his inability to find a job) 
and homicidal, with suicidal ideas.  The discharge diagnosis 
was depressive neurosis.  A February 1979 VA examination 
diagnosed anxiety neurosis with depressive features.  The 
veteran was notified of the RO's action but did not appeal, 
and the decision became final

The record reflects that in April 1989, the RO received the 
veteran's claim for service connection for PTSD.  In 
conjunction with his claim, in a December 1989 letter, the RO 
requested that the veteran provide the specifics of his 
alleged stressful events in service, to which the veteran 
responded in an undated letter received in January 1990.  The 
RO reviewed a September 1988 VA discharge summary, indicating 
that the veteran was treated for acute and chronic alcohol 
abuse.  The RO also reviewed a VA discharge summary 
indicating the veteran was hospitalized from October 1988 to 
January 1989 for treatment of acute and chronic alcoholism.  
According to an initial intake record, prepared by a staff 
social worker in December 1988, the veteran served two tours 
in Vietnam and there appeared to be some active PTSD 
symptomatology present, that included hypervigilance.  Social 
isolation was also noted, with occasional nightmares.  The 
veteran denied having any formal treatment for PTSD.   The 
diagnostic impression at Axis I was alcohol dependence, 
cannabis abuse, dysthymia, and chronic PTSD.  When discharged 
in January 1989, the diagnoses noted on the hospital 
discharge summary were acute and chronic alcoholism and a 
history of injury to the left chest.  In April 1989, VA 
hospitalized the veteran for treatment of intoxication.  The 
discharge diagnoses were acute alcohol intoxication, alcohol 
abuse, and dysthymic personality disorder.  

The RO also reviewed the findings of a January 1990 VA 
psychiatric examination.  According to the examination 
record, the examiner reviewed the veteran's medical records 
and noted that requested psychological testings were never 
done.  The veteran said he was a helicopter mechanic in 
Vietnam and was sited for valor.  He said he saw people shot, 
mutilated, and burned.  He said he was involved in the Tet 
offensive.  He had nightmares approximately every two months, 
but not about anything in particular.  He did not describe 
intrusive memories or flashbacks.  When asked if he related 
his present condition and feelings to his service experience, 
the veteran said he thought about it but could not honestly 
say and was not in a position to decide such a question.  In 
the VA psychiatric examiner's opinion, it was difficult to 
ascertain a stressor factor from the veteran's history and 
his claims folder as to PTSD.  The VA examiner noted some 
symptoms that were seen in PTSD, and said that the veteran 
did not have intrusive memories, flashbacks, or nightmares 
but had angry outbursts, irritability, feelings of detachment 
from people, and suspicions toward people in general.  In the 
VA examiner's opinion, the veteran seemed to fit the pattern 
of borderline personality more than he did PTSD.  The Axis I 
diagnosis was alcohol abuse, episodic.

In a May 1990 rating decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for PTSD on 
the basis that there was no current diagnosis of PTSD.  In a 
June 1990 letter, the RO advised the veteran of the action 
taken on his claim and his appellate rights.  He did not 
appeal the RO's decision and it became final.

In February 1993, the RO received the veteran's request to 
reopen his claim for service connection for PTSD.  The 
evidence added to the claim at that time includes a VA 
medical record indicating the veteran was voluntarily 
hospitalized from March to April 1990 for treatment of 
continuous alcohol dependence.  The record is not referable 
in any way to complaints or diagnosis of, or treatment for, 
PTSD.  Also added to the record are VA medical records, dated 
from July to December 1992, that reflect his treatment for 
alcohol dependence.  The July 1992 record indicates that the 
veteran was referred to the PTSD clinic for evaluation.

In May 1993, the RO declined to find that new and material 
evidence was submitted to reopen the veteran's claim for 
service connection for PTSD.  The RO found that the 
additional medical evidence was devoid of a description of 
PTSD symptoms.  In a May 1993 letter, the RO advised the 
veteran of the action taken on his claim and his appellate 
rights.  He did not appeal the RO's determination and it 
became final.

On August 25, 1998, the RO received the veteran's request to 
reopen his claim for service connection for PTSD.  In 
conjunction with this claim, the RO obtain records from the 
Biloxi (Mississippi) Vet Center, dated from December 1989 to 
October 1998, indicating that when seen in December 1989, 
PTSD symptoms were noted.  An October 1990 entry indicates 
that the veteran filed a claim for PTSD and had personal 
problems related to PTSD.  The next reference to PTSD in the 
record is dated March 1992 when it was assessed along with 
alcohol abuse; and both disorders were diagnosed in March 
1993.  Clinical entries during 1996 and 1997 are not 
referable to PTSD.  A record dated July 15, 1998 includes an 
assessment of PTSD.  The RO also considered the findings of a 
January 1999 VA psychiatric examination that diagnosed PTSD 
related to service.  Upon review of the additional medical 
evidence and verification of the veteran's alleged stressful 
events in service, in a November 1999 rating decision, the RO 
granted the veteran's claim for service connection for PTSD 
and awarded a 100 percent disability rating, effective from 
August 25, 1998. 

In November 2000, the RO received the veteran's claim for an 
effective date earlier than August 25, 1998 for the grant of 
service connection for PTSD.  He said his medical records 
reflected that he was diagnosed with PTSD in 1989.  In a 
December 2000 written statement, H.J.S., Sr., a Vet Center 
therapist, referenced copies of his files indicating that the 
veteran's claim should be backdated to September/October 1989 
when he was diagnosed with PTSD.

Upon review of additional medical evidence, including 
findings of a November 2000 VA psychiatric examination, VA 
medical records dated in October 2000, and records from the 
Vet Center, dated from March 1990 to October 1998, in 
December 2000, the RO awarded an effective date of July 15, 
1998, for the award of service connection for PTSD and grant 
of the 100 percent disability evaluation.

During his October 2002 personal hearing at the RO, the 
veteran argued that the quality of his and his family's life 
would have been much better if the 100 percent rating was 
granted from 1988.  He argued that an undated letter written 
13 years ago was intended as a notice of disagreement 
(although unclear, apparently a reference to his undated 
response to the RO's December 1989 request for information).  
In an October 2002 written statement, the veteran argued that 
VA should focus on the intake record dated in 1988, rather 
than the subsequent assessment and discharge diagnoses dated 
in January 1989.

Legal Analysis

CUE

The veteran appears to argue that the RO was not correct in 
granting his claim for benefits by way of the May 1990 and 
May 1993 decisions.  It appears that the veteran is arguing 
CUE in the May 1990 and May 1993 decisions. 

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

[i]f a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id at 44.

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meets the restrictive 
definition of CUE.  Id at 44.

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has held that, "it does not matter 
whether a particular RO decision was or was not a merits 
adjudication, because the disposition of the CUE claim would 
ultimately turn on the same question . . . the Board would 
have to decide whether, had the error not been made, the 
outcome after reopening - that is, on the merits - would have 
'manifestly' been changed."  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996), citing Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 53 (1995), for the proposition that the failure 
to fulfill the duty to assist does not constitute CUE.  See 
also Caffrey v. Brown, 6 Vet. App. at 377.   

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. at 412.  A disagreement with how the RO 
evaluated the facts (in this case, the VA examination of 
January 1990 versus the other reports during this time 
period) is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Under the laws and regulations in effect at the time of the 
May 1990 and May 1993 rating decision that are the same as in 
effect today, service connection could be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A § 1110 (West 2002).  
Service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304 (f) (1990), (1993).

In this case, it is claimed by and on behalf of the veteran 
that the denial of service connection for PTSD in May 1990 
constituted clear and unmistakable error because VA medical 
records dated in December 1988 clearly established that he 
was diagnosed with PTSD.  It is not disputed that the 
evidence of record also included the findings of the January 
1990 VA examination report that noted the absence of an 
identifiable stressor on which to base the diagnosis of PTSD 
and only diagnosed alcohol abuse.  Instead, the veteran 
essentially argues that the RO should have given greater 
weight to the December 1988 findings reflecting the diagnosis 
of PTSD.

With respect to the issue of whether the veteran was 
diagnosed with PTSD in January 1989, the Board notes that in 
the December 1988 initial intake record, a staff social 
worker noted that the veteran served in Vietnam in service 
and that there appeared to be some active PTSD symptomatology 
present.  The diagnostic impression at that time included 
PTSD.  The evidence also clearly shows that the veteran's 
final hospital discharge diagnosis in January 1989 was only 
alcohol dependence.  Therefore, the determinative issue for 
appellate review is: was there clear diagnosis of PTSD based 
upon a verifiable stressor?

Although the evidence at the time of the May 1990 rating 
decision included VA medical records dated from 1988 to 1990, 
these records reflect the veteran's repeated medical 
treatment for alcohol dependence.  The December 1988 medical 
report does not specifically state that the veteran had a 
clear diagnosis of PTSD due to service, nor does the Board 
find that this was clearly implied by the statements in the 
record, such as that "there appeared to be some active PTSD 
symptomatology present".  Clearly, the veteran's treating 
physicians also did not diagnose the disorder, as it was not 
included among the final diagnoses on the January 1989 
discharge summary.

Therefore, the RO's interpretation of the meaning and 
significance of the January 1990 VA examination findings was 
a reasonable evaluation of the evidence under the 
circumstances.  It may not be said that the evidence of 
record in 1990 was such to compel the rating agency to find 
that service connection should be granted.  To now find 
otherwise, the Board would, have to reweigh or reevaluate the 
evidence.  As noted above, a disagreement with how the RO 
evaluated the facts is not CUE. Luallen, 8 Vet. App. at 95.

Furthermore, under the laws and regulations in effect at the 
time of the May 1993 rating decision, to reopen a previously 
denied claim for service connection, new and material 
evidence had to be received.  38 C.F.R. § 3.156 (1993).  New 
and material evidence was evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991). 

In this case, the evidence added to the record at the time of 
the May 1993 RO rating decision that declined to find that 
new and material evidence was received to reopen the 
previously denied claim for service connection for PTSD 
included VA hospital records, dated from March to April 1990, 
that indicate the veteran was hospitalized for treatment of 
alcohol dependence, and VA outpatient records, dated from 
July to December 1992, that describe his follow up treatment 
for that disorder.  While a July 1992 record entry indicates 
that the veteran was referred to the PTSD clinic for 
evaluation, the records are not otherwise referable to a 
diagnosis of PTSD.   

Therefore, the RO's interpretation of the meaning and 
significance of the 1990 VA hospital records and 1992 VA 
outpatient records was a reasonable evaluation of the 
evidence under the circumstances.  It may not be said that 
the evidence of record in 1993 was such to compel the rating 
agency to find that the claim for service connection should 
be reopened, or that service connection should be granted.  
To now find otherwise, the Board would, have to reweigh or 
reevaluate the evidence.  As noted above, a disagreement with 
how the RO evaluated the facts is not CUE. Luallen, 8 Vet. 
App. at 95.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. at 43-44.  In sum, the veteran has not shown an 
error in the May 1990 or May 1993 RO decisions that would 
manifestly change the outcome of the decisions.  The May 1990 
and May 1993 RO decisions were reasonably supported by the 
evidence of record at that time and were consistent with the 
laws and regulations then in effect.  

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, there was 
no CUE in the RO's May 1990 and May 1993 rating decisions.  
See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44; 
Russell, 3 Vet. App. at 331-314.



Earlier Effective Date

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

In the present case, however, there is no contention made by 
the veteran or his representative, nor does the record 
reflect, that the veteran's grant of service connection for 
PTSD was based upon a claim filed within the first year after 
he left service in 1968 or in 1971.  Moreover, the present 
appeal arose from the RO's actions with regard to the 
veteran's reopened claim for service connection for PTSD, 
filed in 1998, with respect to which, after service 
connection was granted (and a 100 percent rating was 
assigned), he sought an earlier effective date.  Thus, the 
exception for claims filed shortly after service is not for 
application in the instant case.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1998 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of July 15, 
1998 is the earliest effective date assignable for service 
connection for PTSD, as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in 1968 and in 1971.  Accordingly, the 
applicable regulation indicates that the effective date is 
the later of the date of receipt of the reopened claim, or 
the date entitlement arose.

Here, the veteran claimed service connection for PTSD in 
April 1989, and his claim was denied by the RO in May 1990.  
The veteran was notified of the RO's action and did not 
appeal, so the decision became final.  The veteran sought to 
reopen his claim in February 1993 and, in a May 1993 
decision, the RO declined to find that there was new and 
material evidence to reopen the veteran's claim for service 
connection for PTSD.  The veteran was notified of the RO's 
decision and did not appeal, so the decision became final.  
He next sought to have the claim for service connection 
reopened, filing a request on August 25, 1998 and, after 
securing considerable new evidence, from both military and 
medical sources, the RO granted service connection and a 100 
percent rating, effective from August 25, 1998, that was 
subsequently amended to July 15, 1998, the date of the Biloxi 
Vet Center medical record that indicates the veteran was 
diagnosed with PTSD.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) (discussing that a claim must be filed in 
order for any type of benefit to be paid).

Although the veteran contends that service connection should 
be granted from 1989, when he filed an initial claim for 
service connection for PTSD, as set forth in detail above, 
there was no objective medical evidence on file indicating 
that the veteran's claimed disability were incurred or 
aggravated in service.  Specifically, there was no 
identifiable clear diagnosis of the claimed disorder, based 
upon a verifiable stressor.  Furthermore, there were no PTSD 
symptoms included in the new medical evidence submitted to 
reopen his claim in May 1993.  It was the veteran's August 
1998 reopened claim that ultimately led to the November 1999 
RO decision rating action, in which service connection was 
granted, effective from August 25, 1998.  In a December 2000 
rating decision, the RO assigned an effective date of July 
15, 1998, for the award of service connection for PTSD and 
grant of a 100 percent disabiity rating.


In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for PTSD any earlier than that which has 
been currently assigned, i.e., July 15, 1998.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An effective date 
earlier than July 15, 1998 for a grant of service connection 
and 100 percent disability compensation for PTSD is denied. 


ORDER

An effective date earlier than July 15, 1998, for the award 
service connection for PTSD and the award of a 100 percent 
disability evaluation for PTSD is denied and there was no 
clear and unmistakable error in the May 1990 rating decision 
that denied service connection for PTSD and the May 1993 
rating decision that declined to find that new and material 
evidence was received to reopen that claim.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




  Department of Veterans Affairs


